         Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 1 of 6



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

CHRISTA MCAULIFFE
INTERMEDIATE SCHOOL PTO, INC., et al.,

                                     Plaintiffs,

v.

BILL DE BLASIO, in his official capacity
as mayor of New York, et al.,

                                    Defendants,
                                                              Case No. 1:18-cv-11657
and

TEENS TAKE CHARGE; HISPANIC
FEDERATION; DESIS RISING UP AND
MOVING; COALITION FOR ASIAN AMERICAN
CHILDREN AND FAMILIES; O.R., a minor by and
through his mother and next friend, ELIZABETH
PIERRET; A.S., a minor by and through his father
and next friend, ODUNLAMI SHOWA; C.M., a
minor by and through his mother and next friend,
ROSA VELASQUEZ; K.B., a minor by and through
her mother and next friend, TIFFANY M. BOND;
N.D.F. and N.E.F., minor children by and through
their mother and next friend, LAUREN R.
MAHONEY,

               Proposed Defendant-Intervenors.


                      MOTION TO INTERVENE AS DEFENDANTS

       Pursuant to Federal Rule of Civil Procedure 24, Teens Take Charge, an organization run

by and for New York City public school students to address segregation and inequity in all New

York City public schools, Desis Rising Up and Moving (“DRUM”), a membership-led

organization of low-wage South Asian and Indo-Caribbean immigrant workers and youth,

Coalition for Asian American Children and Families (“CACF”), a membership organization

advocating for equity and opportunity for marginalized Asian Pacific American children and
         Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 2 of 6



families and supporting other marginalized communities of color, Hispanic Federation, a nonprofit

member organization that works to empower and advance the Hispanic community through public

policy advocacy, leadership development and community revitalization projects, Elizabeth Pierret,

on behalf of O.R., an Afro-Latino student who is in the 11th grade at Brooklyn Tech, and the

parents of five Black and Latinx 7th and 8th grade students who have applied or plan to apply to

the New York City Specialized High Schools (collectively, the “Proposed Intervenors”), hereby

move to intervene.

       Each of the parents of seventh- and eighth-grade students who seek to intervene do so on

behalf of their middle school children who have applied or plan to apply to the Specialized High

Schools (“Proposed Applicant Intervenors”) and meet the expanded Discovery program’s revised

eligibility criteria. Odunlami Showa seeks to intervene on behalf of A.S., a Black eighth grade

student who took the SHSAT. Rosa Velasquez seeks to intervene on behalf of C.M., a Latino

student in the eighth grade who took the Specialized High School Admissions Test (“SHSAT”).

Tiffany Bond seeks to intervene on behalf of K.B., a Black student in seventh grade, who

participates in a SHSAT preparation program and plans to take the SHSAT and to apply to the

Specialized High Schools. Lauren Mahoney seeks to intervene on behalf of N.D.F. and N.E.F.,

Black twin siblings in the eighth grade who took the SHSAT.

       As detailed in the accompanying memorandum, Proposed Intervenors satisfy each of the

requirements for intervention as of right under Fed. R. Civ. P. 24(a). Proposed Applicant

Intervenors have a significant, protectable interest in the educational opportunity to attend

Specialized High Schools, which is directly impacted by the challenge in this case to the expanded

Discovery Program. All Proposed Intervenors have an interest in the increased racial diversity of

the student bodies at the Specialized High Schools, and the decreased racial isolation of Black and



                                                2
           Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 3 of 6



Latinx students at those schools, which the expanded Discovery Program is likely to address.

Additionally, Proposed Intervenors’ motion is timely, and will not cause any prejudice to the

existing parties.

        Importantly, the Defendants do not adequately represent Proposed Intervenors’ interests.

First, the City has institutional interests that may compete with and outweigh its interest in the

diversity of the Specialized High Schools. For example, the City’s interest in quickly resolving

this lawsuit might outweigh its desire to resolve the lawsuit on terms that prioritize a lasting

solution to the diversity crisis at the Specialized High Schools. Based on the failure of previous

administrations to implement real solutions to this crisis despite considerable community advocacy

on the issue, it is also plausible that the City’s position on the importance of diversity in the

Specialized High Schools may change, and Defendants should not be presumed to be adequate

representatives for Proposed Intervenors for the duration of litigation. Additionally, without

Proposed Intervenors, this litigation would include opponents of the expanded Discovery Program,

but not the students and families who stand to benefit from the Program. Proposed Intervenors, as

students who are either in the schools, applying to schools, or advocating for increased diversity

in the Specialized High Schools, are uniquely qualified to give testimony that provides for the full

development of the facts regarding the inequities of the Specialized High Schools admissions

process.

        If the Court declines to grant Proposed Intervenors intervention as of right, Proposed

Intervenors alternatively request that they be allowed to intervene permissively under Fed. R. Civ.

P. 24(b). Intervention will not unduly delay or prejudice adjudication of the rights of original

parties. Moreover, the Proposed Intervenors have a substantial interest in the issues at stake in this

case. Proposed intervenors are students in the New York City schools, whose access to educational



                                                  3
          Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 4 of 6



opportunities are directly impacted, as well as community groups that include students and families

who likewise have a stake in ensuring the availability of equitable educational opportunities for

themselves, their peers, and the young people in their communities and across the city. Their

participation in this lawsuit is necessary to the full development of the issues in this case and its

equitable adjudication. Without participation of Proposed Intervenors, the voices of those who are

injured by the single-test admissions scheme and who stand to benefit from the expansion of the

Discovery Program would be absent, and the development of the case would be incomplete.

       Filed separately in support of this motion are: (1) a Memorandum of Law in support of this

Motion; (2) a Declaration from each Proposed Intervenor setting forth facts upon which this

Motion is based; and (3) pursuant to Fed. R. Civ. P. 24(c), a Proposed Answer.




                                                 4
         Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 5 of 6



       WHEREFORE, Proposed Intervenors respectfully request that this Court grant this

Motion to Intervene.

Respectfully submitted on May 3, 2019 by,

/s/ Rachel M. Kleinman                          /s/ Sarah Hinger
Janai S. Nelson                                 Sarah Hinger
Jin Hee Lee                                     Jennesa Calvo-Friedman
Rachel M. Kleinman                              AMERICAN CIVIL LIBERTIES
Liliana Zaragoza                                   UNION FOUNDATION
Earl A. Kirkland III*                           125 Broad Street, 18th Floor
NAACP LEGAL DEFENSE &                           New York, NY 10004
    EDUCATIONAL FUND, INC.                      Tel.: (212) 519-7882
40 Rector Street, 5th floor                     shinger@aclu.org
New York, NY 10006                              jcalvo-friedman@aclu.org
Tel.: (212) 965-2200
rkleinman@naacpldf.org                          /s/ Stefanie D. Coyle
lzaragoza@naacpldf.org                          Stefanie D. Coyle
ekirkland@naacpldf.org                          Kevin E. Jason
                                                Arthur Eisenberg
                                                Melissa Pettit**
/s/ Jose Perez                                  NEW YORK CIVIL LIBERTIES UNION
Jose Perez                                         FOUNDATION
Francisca Fajana                                125 Broad Street, 19th Floor
LATINOJUSTICE PRLDEF                            New York, NY 10004
475 Riverside Drive, Suite 1901                 Tel.: (212) 607-3300
New York, NY 10115                              scoyle@nyclu.org
Tel.: (212) 219.3360                            kjason@nyclu.org
jperez@latinojustice.org                        mpettit@nyclu.org
ffajana@latinojustice.org

                                                *Motion for Pro Hac Vice Appearance
                                                      forthcoming

                                                **Motion for SDNY Admission forthcoming




                                            5
         Case 1:18-cv-11657-ER Document 100 Filed 06/27/19 Page 6 of 6



                               CERTIFICATE OF SERVICE


       I hereby certify that on this 3rd day of May, 2019, I caused the foregoing MOTION TO

INTERVENE AS DEFENDANTS to be electronically filed with the Clerk of the Court using

the CM/ECF system, which shall send notification of such filing to all counsel of record

registered with the CM/ECF system.


                                               s/ Rachel M. Kleinman
                                               Rachel M. Kleinman
                                               Bar No. RK2141
                                               NAACP LEGAL DEFENSE &
                                                  EDUCATIONAL FUND, INC.
                                               40 Rector Street, 5th floor
                                               New York, NY 10006
                                               Tel: (212) 965-2200
                                               Fax: (212) 226-7592
                                               rkleinman@naacpldf.org




                                              6
